IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00074-CR

DANIEL L. AINSWORTH,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 10-05449-CRM-CCL


                          MEMORANDUM OPINION


      Daniel Lee Ainsworth attempts to appeal from an order denying his application

for writ of habeas corpus. The Clerk of this Court notified Ainsworth by letter dated

June 15, 2011 that his appeal was subject to dismissal for want of jurisdiction. The Clerk

also warned Ainsworth that the Court would dismiss the appeal unless, within 21 days

of the date of the letter, a response was filed showing grounds for continuing the

appeal. More than 21 days have passed and no response has been filed.
       Accordingly, this appeal is dismissed. TEX. R. APP. P. 44.3.



                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 20, 2011
Do not publish
[CR25]




Ainsworth v. State                                                    Page 2